DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-3, 9, and 10 in the reply filed on 8/30/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (U.S. Pub #2014/0028156), in view of Yuu et al (U.S. Pub #2004/0104644).
With respect to claim 1, Shimizu teaches a multilayer piezoelectric ceramic constituted by piezoelectric ceramic layers (Fig. 2B, 11 and Paragraph 99) stacked alternately with internal electrode layers (Fig. 2B, 12/13), wherein: 
the piezoelectric ceramic layers do not contain lead as a constituent element, and have a perovskite compound expressed by a composition formula LixNayK1-x-yNbO3 (where 0.02 < x ≤ 1, 0.02 < x+y ≤ 1), as a primary component (Paragraph 62); and 
the internal electrode layers are constituted by a metal containing silver (Paragraph 101).  
Shimizu does not teach that
the internal electrode layers are constituted by a metal containing silver by 80 percent by mass or more, and contain ceramic grains containing same elements found in the primary component.  
Yuu teaches a multilayer piezoelectric ceramic (Fig. 1, layers 1), wherein the internal electrode layers (Fig. 1, 2) are constituted by a metal containing silver by 80 percent by mass or more (Paragraph 38), and contain ceramic grains containing same elements found in the primary component (Paragraph 40).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the internal electrodes of Shimizu have a silver content of 80 percent by mass or more, and to contain ceramic grains containing same elements found in the primary component, as taught by Yuu in order to reduce the residual stress in the multilayer ceramic structure (Paragraph 39-40). 

With respect to claim 2, Yuu teaches that the ceramic grains have a composition similar to that of the piezoelectric ceramic layers (Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the internal electrodes of Shimizu to include ceramic grains having a composition similar to that of the piezoelectric ceramic layers as taught by Yuu in order to reduce the residual stress in the multilayer ceramic structure (Paragraph 39-40). 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Yuu, in view of Hatano et al (U.S. Pub #2017/0263845).
With respect to claim 3, Shimizu teaches that the piezoelectric ceramic layers contain, with respect to 100 mol of the primary component: 
0.2 to 3.0 mol of Li (Paragraph 85); 
0.2 to 2.0 mol of Mn (Paragraph 63); and 
0.1 to 3.0 mol of Si (Paragraph 64).
Shimizu does not teach 0.2 to 5.0 mol of at least one type of alkali earth metal element selected from a group that includes Ca, Sr, and Ba.
Hatano teaches 0.2 to 5.0 mol of at least one type of alkali earth metal element selected from a group that includes Ca, Sr, and Ba (Paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide 0.2 to 5.0 mol of at least one type of alkali earth metal element selected from a group that includes Ca, Sr, and Ba in the ceramic of Shimizu as taught by Hatano in order to achieve the predictable result of a ceramic layer having good piezoelectric characteristics (Paragraph 31). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Yuu, in view of Watanabe et al (U.S. Pub #2016/0351789).
With respect to claim 9, Shimzu teaches multilayer piezoelectric element comprising: 
a multilayer piezoelectric ceramic constituted by piezoelectric ceramic layers (Fig. 2B, 11) stacked alternately with internal electrode layers (Fig. 2B, 12 and 13); 
a pair of connection conductors (Fig. 2B, 14 and 15) connected electrically to the alternate internal electrode layers;
wherein the multilayer piezoelectric ceramic is the multilayer piezoelectric ceramic of claim 1.  
Shimizu does not teach 
surface electrodes provided on a surface of the multilayer piezoelectric ceramic and connected electrically to the pair of connection conductors (Fig. 2B, 506A and 506b), respectively; 
Watanabe teaches surface electrodes (Fig. 2B, 501 and 503) provided on a surface of the multilayer piezoelectric ceramic and connected electrically to the pair of connection conductors (Fig. 2B, 506A and 506b), respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide surface electrodes connected to the connection conductors of Shimizu as taught by Watanabe in order to implement a liquid ejection head (Paragraph 107-108). 

With respect to claim 10, Watanabe teaches a piezoelectric vibration apparatus that includes the multilayer piezoelectric element of claim 9 and a vibration plate (Fig. 3A, 103 and Paragraph 108) joined to the piezoelectric element (Fig. 3A, 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a vibration plate joined to the piezoelectric element as taught by Watanabe in order to implement a liquid ejection head (Paragraph 107-108). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826